Exhibit 10.4

Execution Copy

Dated: November 2, 2006

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

No. VSPC-1-3 $1,500,000

VIASPACE INC.

Secured Convertible Debenture

Due: November 2, 2011

This Secured Convertible Debenture (the “Debenture”) is issued by VIASPACE INC.,
a Nevada corporation (the “Company”), to CORNELL CAPITAL PARTNERS, LP (the
“Holder”), pursuant to that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated November 2, 2006.

FOR VALUE RECEIVED, the Company hereby promises to pay to the Holder or its
successors and assigns the principal sum of One Million Five Hundred Thousand
Dollars ($1,500,000) together with accrued but unpaid interest on or before
November 2, 2011 (the “Maturity Date”) in accordance with the following terms:

Section 1. General Terms

(a) Interest. Interest shall accrue on the outstanding principal balance hereof
at an annual rate equal to ten percent (10%). Interest shall be calculated on
the basis of a 365-day year and the actual number of days elapsed, to the extent
permitted by applicable law. Interest hereunder shall be paid on the Maturity
Date (or sooner as provided herein) to the Holder or its assignee in whose name
this Debenture is registered on the records of the Company regarding
registration and transfers of Debentures in cash or in Common Stock (valued at
the Closing Bid Price on the Trading Day immediately prior to the date paid) at
the option of the Company.

(b) Security. This Debenture is secured by Pledge and Escrow Agreements dated
November 2, 2006 by and between the Company, the Holder and the Escrow Agent and
Carl Kukkonen and Amjad Abdallat (the “Pledge Agreements”), and Security
Agreements dated November 2, 2006 between the Company and the Holder and Arroyo
Sciences, Inc., and Concentric Water Technology, Inc., each a wholly owned
subsidiary of the Company (individually, a “Subsidiary”, and together, the
“Subsidiaries”), and the Holder dated November 2, 2006 (the “Security
Agreements”).

Section 2. Events of Default.

(a) An “Event of Default”, wherever used herein, means any one of the following
events, unless such event shall have been previously consented to by the Holder
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i) Any default in the payment of the principal of, interest on or other charges
in respect of this Debenture, free of any claim of subordination, as and when
the same shall become due and payable whether upon a Mandatory Redemption (as
defined in Section 3(b)), an Optional Redemption (as defined in Section 3(a)),
or the Maturity Date or by acceleration or otherwise, provided however, an Event
of Default shall not be deemed to have occurred pursuant to this Section 2(a)(i)
if the following conditions are satisfied: (A) the Company issues to the Holder
shares of Common Stock in an amount equal to the payment amount that the Company
failed to make divided by the Conversion Price within three days of the date
that the payment was due, (B) the Closing Bid Price of the Common Stock is
greater than the Conversion Price as of the last completed Trading Day prior to
the date such shares are delivered to the Holder, and (C) such shares are freely
tradeable by the Holder;

(ii) The Company or a Subsidiary of the Company shall commence, or there shall
be commenced against the Company or a Subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or a
Subsidiary of the Company or there is commenced against the Company or a
Subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or a
Subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or a Subsidiary of the Company suffers any appointment of any custodian,
private or court appointed receiver or the like for it or any substantial part
of its property which continues undischarged or unstayed for a period of sixty
one (61) days; or the Company or a Subsidiary of the Company makes a general
assignment for the benefit of creditors; or the Company or a Subsidiary of the
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Company or a
Subsidiary of the Company shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or a Subsidiary of the Company shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company or a
Subsidiary of the Company for the purpose of effecting any of the foregoing;

(iii) The Company or a Subsidiary of the Company shall default in any of its
material obligations under any other debenture or any mortgage, credit agreement
or other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or a Subsidiary of the Company in an amount
exceeding $500,000, whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

(iv) The Common Stock shall cease to be quoted for trading or listing for
trading on any of (a) the American Stock Exchange, (b) New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq
OTC Bulletin Board (“OTC”) (each, a “Primary Market”) and shall not again be
quoted or listed for trading on any Primary Market within five (5) Trading Days
of such delisting;

(v) The Company or any Subsidiary of the Company shall be a party to a
consummated Change of Control Transaction (as defined in Section 6);

(vi) The Company shall fail to file the Underlying Shares Registration Statement
(as defined in Section 6) with the Commission (as defined in Section 6), or the
Underlying Shares Registration Statement shall not have been declared effective
by the Commission, in each case within the time periods set forth in the
Investor Registration Rights Agreement (“Registration Rights Agreement”) dated
November 2, 2006 between the Company and the Holder;

(vii) If the effectiveness of the Underlying Shares Registration Statement
lapses for any reason or the Holder shall not be permitted to resell the shares
of Common Stock underlying this Debenture under the Underlying Shares
Registration Statement as a result of actions taken or not taken by the Company,
in either case, for more than fifteen (15) consecutive Trading Days or an
aggregate of twenty (20) Trading Days (which need not be consecutive Trading
Days);

(viii) The Company shall fail for any reason to deliver Common Stock
certificates to a Holder prior to the fifth (5th) Trading Day after a Conversion
Date or after a Redemption Date if the Company elects to settle a Mandatory
Redemption in shares of Common Stock, or the Company shall provide notice to the
Holder, including by way of public announcement, at any time, of its intention
not to comply with requests for conversions, or settlements of Mandatory
Redemptions in shares of Common Stock, in accordance with the terms hereof;

(ix) The Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within three (3) days after notice is
delivered hereunder;

(x) The Company shall fail to observe or perform any other material covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any material provision of this Debenture (except as may be covered by
Section 2(a)(i) through 2(a)(ix) hereof) or any Transaction Document (as defined
in Section 6) which is not cured with in the time prescribed, or an Event of
Default under any other debenture issued to the Holder in connection with the
Securities Purchase Agreement shall occur;

(b) During the time that any portion of this Debenture is outstanding, if any
Event of Default has occurred and is continuing for a period of fifteen
(15) days after notice of such default has been delivered by the Holder to the
Company (the “Notice Period”), the full principal amount of this Debenture,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become at the Holder’s election, immediately due and
payable in cash, provided however, the Holder may request (but shall have no
obligation to request) payment of such amounts in Common Stock of the Company.
If an Event of Default shall occur the Conversion Price shall be reduced to
$0.30 (the “Default Conversion Price”). Furthermore, in addition to any other
remedies, the Holder shall have the right (but not the obligation) to convert
this Debenture at any time after (x) an Event of Default or (y) the Maturity
Date at the Conversion Price then in-effect. The Holder need not provide and the
Company hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
(other than the Notice Period) enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
declaration may be rescinded and annulled by Holder at any time prior to payment
hereunder. No such rescission or annulment shall affect any subsequent Event of
Default or impair any right consequent thereon. Upon an Event of Default,
notwithstanding any other provision of this Debenture or any Transaction
Document, the Holder shall have no obligation to comply with or adhere to any
limitations, if any, on the conversion of this Debenture or the sale of the
Underlying Shares.

Section 3. Redemptions.

(a) Company’s Optional Cash Redemption. The Company at its option shall have the
right to redeem (“Optional Redemption”) a portion or all amounts outstanding
under this Debenture prior to the Maturity Date provided that as of the date of
the Holder’s receipt of a Redemption Notice (as defined herein) (i) the Closing
Bid Price of the of the Common Stock, as reported by Bloomberg, LP, is less than
the Conversion Price, (ii) the Underlying Share Registration Statement is
effective, and (iii) no Event of Default has occurred. The Company shall pay an
amount equal to the principal amount being redeemed plus a redemption premium
(“Redemption Premium”) equal to ten percent (10%) of the principal amount being
redeemed, and accrued interest, (collectively referred to as the “Redemption
Amount”). In order to make a redemption, the Company shall first provide written
notice to the Holder of its intention to make a redemption (the “Redemption
Notice”) setting forth the amount of principal it desires to redeem. After
receipt of the Redemption Notice the Holder shall have three (3) business days
to elect to convert all or any portion of this Debenture, subject to the
limitations set forth in Section 4(b). On the fourth (4th) business day after
the Redemption Notice, the Company shall deliver to the Holder the Redemption
Amount with respect to the principal amount redeemed after giving effect to
conversions effected during the three (3) business day period.

(b) Mandatory Redemptions. Beginning on the earlier of (i) the first Trading Day
of the month immediately following the month in which the Underlying Share
Registration Statement is first declared effective or (ii) May 2, 2007, and
continuing on the first Trading Day of each calendar month for thirteen
(13) months thereafter, the Company shall make mandatory redemptions (“Mandatory
Redemptions”) consisting of outstanding principal and accrued and unpaid
interest. The principal amount of each Mandatory Redemption shall be equal to
One Hundred Fifteen Thousand Three Hundred Eighty-Four Dollars and Sixty-Two
Cents ($115,384.62) plus an amount of accrued and unpaid interest based upon
interest due over the life of the Debenture divided by thirteen (13) scheduled
Mandatory Redemptions (“Mandatory Redemption Amount”) per calendar month, until
all amounts owed under this Debenture have been paid in full, provided however
the Investor at it sole option shall have the ability one (1) time during the
life of this debenture, upon twenty (20) calendar days advance written notice to
the Company notice provided that the VWAP of the Company’s Common Stock is at or
above the Conversion Price with a volume traded of at least 1,250,000 shares per
day for twenty (20) or more consecutive Trading Days, require that a Mandatory
Redemption Amount be increased up to Seven Hundred Fifty Thousand Dollars
($750,000).

The Company shall transmit a copy of a Redemption Notice in the form attached
hereto as Exhibit A (the “Redemption Notice”) via facsimile (or other delivery)
for receipt on or prior to 12:00 pm New York City time on the due date of such
Mandatory Redemption (the “Redemption Date”) which shall (i) indicate the
applicable Mandatory Redemption Amount, (ii) indicate the Company’s choice of
settlement options (pursuant to Section 3(c)) with respect to such Redemption
Notice, and (iii) be signed by an officer of the Company. The Company shall
settle all Mandatory Redemptions within 5 Trading Days of the Redemption Date
(the “Settlement Date”). The Holder shall have the absolute right, in its sole
discretion, to suspend the Company’s obligations to make Mandatory Redemptions
by providing the Company with written notice of such election (a “Suspension
Notice”) prior to a Redemption Date. The Holder shall have no obligation to
accept any Mandatory Redemptions made by the Company during any suspension
period specified in a Suspension Notice after the Holder’s submission of such
Suspension Notice. The obligation of the Company to make Mandatory Redemptions
shall resume on the first Trading Day of the month following the expiration of
the suspension period specified in a Suspension Notice.

Notwithstanding the foregoing, if (A) the average VWAP of the Common Stock over
the thirty (3) consecutive Trading Days immediately prior to the Redemption Date
is equal to or greater than 110% of the of the Conversion Price then in effect,
and (B) the Underlying Share Registration Statement has been declared effective
and remains effective on the Redemption Date, then the Company shall not be
permitted or required to make a Mandatory Redemption in that month (a “Waiver
Mandatory Redemption Month”).

(c) Company’s Settlement of Mandatory Redemptions. The Company shall settle
Mandatory Redemptions by paying the Holder cash in an amount equal to the
Mandatory Redemption Amount.

Section 4. Conversion.

(a) Conversion at Option of Holder.

(i) This Debenture shall be convertible into shares of Common Stock at the
option of the Holder, in whole or in part at any time and from time to time,
after the Original Issue Date (as defined in Section 6) (subject to the
limitations on conversion set forth in Section 4(b) hereof). The number of
shares of Common Stock issuable upon a conversion hereunder equals the quotient
obtained by dividing (x) the outstanding amount of this Debenture to be
converted by (y) the Conversion Price (as defined in Section 4(c)(i)). The
Company shall deliver Common Stock certificates to the Holder prior to the Fifth
(5th) Trading Day after a Conversion Date.

(ii) Notwithstanding anything to the contrary contained herein, if on any
Conversion Date: (1) the number of shares of Common Stock at the time
authorized, unissued and unreserved for all purposes, or held as treasury stock,
is insufficient to pay principal and interest hereunder in shares of Common
Stock; (2) the Common Stock is not listed or quoted for trading on the OTC or on
a Primary Market; or (3) the Company has failed to timely satisfy a conversion;
then, at the option of the Holder, the Company, in lieu of delivering shares of
Common Stock pursuant to Section 4(a)(i), shall deliver, within three
(3) Trading Days of each applicable Conversion Date, an amount in cash equal to
the product of the outstanding principal amount to be converted divided by the
applicable Conversion Price, and multiplied by the highest Closing Bid Price of
the Common Stock from the date of the conversion notice until the date that such
cash payment is made.

Further, if the Company shall not have delivered any cash due in respect of
conversion of this Debenture by the fifth (5th) Trading Day after the Conversion
Date, the Holder may, by notice to the Company, require the Company to issue
shares of Common Stock pursuant to Section 4(c), except that for such purpose
the Conversion Price applicable thereto shall be the lesser of the Conversion
Price on the Conversion Date and the Conversion Price on the date of such Holder
demand. Any such shares will be subject to the provisions of this Section.

(iii) The Holder shall effect conversions by delivering to the Company a
completed notice in the form attached hereto as Exhibit B (a “Conversion
Notice”). The date on which a Conversion Notice is delivered is the “Conversion
Date.” Unless the Holder is converting the entire principal amount outstanding
under this Debenture, the Holder is not required to physically surrender this
Debenture to the Company in order to effect conversions. Conversions hereunder
shall have the effect of lowering the outstanding principal amount of this
Debenture plus all accrued and unpaid interest thereon in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error.

(b) Certain Conversion Restrictions.

(i) The Company shall not effect any conversions of this Debenture and the
Holder shall not have the right to convert any portion of this Debenture or
receive shares of Common Stock as payment of interest hereunder to the extent
that after giving effect to such such conversion or receipt of such interest
payment, the Holder, together with any affiliate thereof, would beneficially own
(as determined in accordance with Section 13(d) of the Exchange Act and the
rules promulgated thereunder) in excess of 4.99% of the number of shares of
Common Stock outstanding immediately after giving effect to such conversion or
receipt of shares as payment of interest. Since the Holder will not be obligated
to report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Company shall, to the extent that it is
aware that the Conversion by the Holder at that time would result in such
excess, notify the Holder of this fact and shall honor the conversion for the
maximum principal amount permitted to be converted on such Conversion Date in
accordance with the periods described in Section 4(a)(i) and, any principal
amount tendered for conversion in excess of the permitted amount hereunder shall
remain outstanding under this Debenture. The provisions of this Section may be
waived by a Holder (but only as to itself and not to any other Holder) upon not
less than 65 days prior notice to the Company. Other Holders shall be unaffected
by any such waiver.

(c) Conversion Price and Adjustments to Conversion Price.

(i) The conversion price in effect on any Conversion Date shall be equal to
$0.60 per share (the “Conversion Price”). The Conversion Price may be adjusted
to reflect certain events as set forth in this Section 4(c).

(ii) If the Company, at any time while this Debenture is outstanding, shall
(a) pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (b) subdivide outstanding shares of Common
Stock into a larger number of shares, (c) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (d) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

(iii) If the Company, at any time while this Debenture is outstanding, shall
issue rights, options or warrants to all holders of Common Stock (and not to the
Holder) entitling them to subscribe for or purchase shares of Common Stock at a
price per share less than the Conversion Price, then the Conversion Price shall
be multiplied by a fraction, of which the denominator shall be the number of
shares of the Common Stock (excluding treasury shares, if any) outstanding on
the date of issuance of such rights or warrants (plus the number of additional
shares of Common Stock offered for subscription or purchase), and of which the
numerator shall be the number of shares of the Common Stock (excluding treasury
shares, if any) outstanding on the date of issuance of such rights or warrants,
plus the number of shares which the aggregate offering price of the total number
of shares so offered would purchase at the Conversion Price. Such adjustment
shall be made whenever such rights or warrants are issued, and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants. However, upon
the expiration of any such right, option or warrant to purchase shares of the
Common Stock the issuance of which resulted in an adjustment in the Conversion
Price pursuant to this Section, if any such right, option or warrant shall
expire and shall not have been exercised, the Conversion Price shall immediately
upon such expiration be recomputed and effective immediately upon such
expiration be increased to the price which it would have been (but reflecting
any other adjustments in the Conversion Price made pursuant to the provisions of
this Section after the issuance of such rights or warrants) had the adjustment
of the Conversion Price made upon the issuance of such rights, options or
warrants been made on the basis of offering for subscription or purchase only
that number of shares of the Common Stock actually purchased upon the exercise
of such rights, options or warrants actually exercised.

(iv) If the Company or any subsidiary thereof, as applicable, at any time while
this Debenture is outstanding, shall issue shares of Common Stock or rights,
warrants, options or other securities or debt that are convertible into or
exchangeable for shares of Common Stock (“Common Stock Equivalents”) entitling
any Person to acquire shares of Common Stock, at a price per share less than the
Conversion Price (if the holder of the Common Stock or Common Stock Equivalent
so issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at a price per
share which is less than the Conversion Price, such issuance shall be deemed to
have occurred for less than the Conversion Price), then, at the sole option of
the Holder, the Conversion Price shall be adjusted to mirror the conversion,
exchange or purchase price for such Common Stock or Common Stock Equivalents
(including any reset provisions thereof) at issue. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued. The Company
shall notify the Holder in writing, no later than one (1) business day following
the issuance of any Common Stock or Common Stock Equivalent subject to this
Section, indicating therein the applicable issuance price, or of applicable
reset price, exchange price, conversion price and other pricing terms. No
adjustment under this Section shall be made as a result of issuances of Excluded
Securities, as defined in Section 6 hereof.

(v) If the Company, at any time while this Debenture is outstanding, shall
distribute to all holders of Common Stock (and not to the Holder) evidences of
its indebtedness or assets or rights or warrants to subscribe for or purchase
any security, then in each such case the Conversion Price at which this
Debenture shall thereafter be convertible shall be determined by multiplying the
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the Closing Bid Price determined as
of the record date mentioned above, and of which the numerator shall be such
Closing Bid Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

(vi) In case of any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, the Holder shall have the right thereafter to, at its option,
(A) convert the then outstanding principal amount, together with all accrued but
unpaid interest and any other amounts then owing hereunder in respect of this
Debenture into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of the Common Stock following
such reclassification or share exchange, and the Holder of this Debenture shall
be entitled upon such event to receive such amount of securities, cash or
property as the shares of the Common Stock of the Company into which the then
outstanding principal amount, together with all accrued but unpaid interest and
any other amounts then owing hereunder in respect of this Debenture could have
been converted immediately prior to such reclassification or share exchange
would have been entitled, or (B) require the Company to prepay the outstanding
principal amount of this Debenture, plus all interest and other amounts due and
payable thereon. The entire prepayment price shall be paid in cash. This
provision shall similarly apply to successive reclassifications or share
exchanges.

(vii) Whenever the Conversion Price is adjusted pursuant to Section 4 hereof,
the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

(viii) If (A) the Company shall declare a dividend (or any other distribution)
on the Common Stock; (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights;
(D) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property;
or (E) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company; then, in each case, the
Company shall cause to be filed at each office or agency maintained for the
purpose of conversion of this Debenture, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the stock books of the
Company, at least twenty (20) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. The Holder is
entitled to convert this Debenture during the 20-day calendar period commencing
the date of such notice to the effective date of the event triggering such
notice.

(ix) In case of any (1) merger or consolidation of the Company or any Subsidiary
of the Company with or into another Person, in which the Company is not the
surviving entity, or (2) sale by the Company or any Subsidiary of the Company of
more than one-half of the assets of the Company in one or a series of related
transactions, a Holder shall have the right to (A) exercise any rights under
Section 2(b), (B) convert the aggregate amount of this Debenture then
outstanding into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of Common Stock following such
merger, consolidation or sale, and such Holder shall be entitled upon such event
or series of related events to receive such amount of securities, cash and
property as the shares of Common Stock into which such aggregate principal
amount of this Debenture could have been converted immediately prior to such
merger, consolidation or sale, or (C) in the case of a merger or consolidation
described in clause (i), require the surviving entity to issue to the Holder a
convertible Debenture with a principal amount equal to the aggregate principal
amount of this Debenture then held by such Holder, plus all accrued and unpaid
interest and other amounts owing thereon, which newly issued convertible
Debenture shall have terms substantially identical (including with respect to
conversion) to the terms of this Debenture, and shall be entitled to all of the
rights and privileges of the Holder of this Debenture set forth herein and the
agreements pursuant to which this Debenture was issued. In the case of clause
(C), the conversion price applicable for the newly issued shares of convertible
preferred stock or convertible Debentures shall be based upon the amount of
securities, cash and property that each share of Common Stock would receive in
such transaction and the Conversion Price in effect immediately prior to the
effectiveness or closing date for such transaction. The terms of any such
merger, sale or consolidation shall include such terms so as to continue to give
the Holder the right to receive the securities, cash and property set forth in
this Section upon any conversion or redemption following such event. This
provision shall similarly apply to successive such events.

(d) Other Provisions.

(i) The Company shall at all times reserve and keep available out of its
authorized Common Stock the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Debenture; and within three
(3) Business Days following the receipt by the Company of a Holder’s notice that
such minimum number of Underlying Shares is not so reserved, the Company shall
promptly reserve a sufficient number of shares of Common Stock to comply with
such requirement.

(ii) All calculations under this Section 4 shall be rounded up to the nearest
$0.0001 or whole share.

(iiii) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture and payment of
interest on this Debenture, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of persons other than the Holder,
not less than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in this Debenture or in the Transaction Documents) be issuable (taking
into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and, if the Underlying Shares Registration
Statement has been declared effective under the Securities Act, registered for
public sale in accordance with such Underlying Shares Registration Statement.

(iv) Upon a conversion hereunder the Company shall not be required to issue
stock certificates representing fractions of shares of the Common Stock, but may
if otherwise permitted, make a cash payment in respect of any final fraction of
a share based on the Closing Bid Price at such time. If the Company elects not,
or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.

(v) The issuance of certificates for shares of the Common Stock on conversion of
this Debenture shall be made without charge to the Holder thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Debenture so converted and the Company shall not
be required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.

(vi) Nothing herein shall limit a Holder’s right to pursue actual damages or
declare an Event of Default pursuant to Section 2 herein for the Company ‘s
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

(vii) In addition to any other rights available to the Holder, if the Company
fails to deliver to the Holder such certificate or certificates pursuant to
Section 4(a)(i) by the fifth (5th) Trading Day after the Conversion Date, and if
after such fifth (5th) Trading Day the Holder purchases (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
such Holder of the Underlying Shares which the Holder anticipated receiving upon
such conversion (a “Buy-In”), then the Company shall (A) pay in cash to the
Holder (in addition to any remedies available to or elected by the Holder) the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that such Holder
anticipated receiving from the conversion at issue multiplied by (2) the market
price of the Common Stock at the time of the sale giving rise to such purchase
obligation and (B) at the option of the Holder, either reissue a Debenture in
the principal amount equal to the principal amount of the attempted conversion
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its delivery requirements under
Section 4(a)(i). For example, if the Holder purchases Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of Debentures with respect to which the market price of the
Underlying Shares on the date of conversion was a total of $10,000 under clause
(A) of the immediately preceding sentence, the Company shall be required to pay
the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In.

(viii) Over Allotment Option. At anytime during the twelve (12) months following
the effectiveness of the Underlying Shares Registration Statement the Investor
shall have the sole option, upon ten (10) calendar days notice to the Company,
to purchase up to $2,850,000 of Convertible Debentures from the Company on the
same terms as this Convertible Debenture.

(ix) Acceleration of Maturity. On the three (3) year anniversary of this
Convertible Debenture the Investor shall have the sole option, upon fifteen
(15) calendar days advance written notice to the Company to demand repayment of
all outstanding principal amounts plus interest due and outstanding hereunder
(the “Acceleration Notice”), which payment shall be made within fifteen
(15) calendar days of the Company’s receipt of such Acceleration Notice.
Provided, however, the Company shall still be obligated to pay any and all
Mandatory Redemption payments deferred hereunder.

Section 5. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

     
If to the Company, to:
  VIASPACE Inc.
 
   
 
  171 N. Altadena Drive – Suite 101
 
   
 
  Pasadena, CA 91107
 
   
 
  Attention: Carl Kukkonen, President and
Chief Executive Officer
 
   
 
  Telephone: (626) 768-3360
 
   
 
  Facsimile: (626) 578-9063
 
   
With a copy to:
  Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
 
   
 
  One Financial Center
 
   
 
  Boston, MA 02111
 
   
 
  Attention: Megan N. Gates, Esq.
 
   
 
  Telephone: (617) 348-4443
 
   
 
  Facsimile: (617) 542-2241

         
If to the Holder:
  Cornell Capital Partners, LP

 
  101 Hudson Street, Suite 3700
 
  Jersey City, NJ 07303

 
  Attention: Mark Angelo

 
  Telephone: (201) 985-8300

With a copy to:
  David Gonzalez, Esq..

 
  101 Hudson Street – Suite 3700
 
  Jersey City, NJ 07302

 
  Telephone: (201) 985-8300

 
  Facsimile: (201) 985-8266


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

Section 6. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Approved Stock Plan” means a stock option plan that has been approved by the
Board of Directors of the Company, pursuant to which the Company’s securities
may be issued only to any employee, officer or director for services provided to
the Company.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Change of Control Transaction” means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Company (except that the acquisition of voting securities by
the Holder shall not constitute a Change of Control Transaction for purposes
hereof), (b) a replacement at one time or over time of more than one-half of the
members of the board of directors of the Company which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), (c) the merger, consolidation or sale of fifty percent (50%) or more of
the assets of the Company or any Subsidiary of the Company in one or a series of
related transactions with or into another entity, or (d) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth above in (a), (b) or (c).

“Closing Bid Price” means the price per share in the last reported trade of the
Common Stock on a Primary Market or on the exchange which the Common Stock is
then listed as quoted by Bloomberg, LP.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, par value $.001, of the Company and stock
of any other class into which such shares may hereafter be changed or
reclassified.

“Conversion Date” shall mean the date upon which the Holder gives the Company
notice of their intention to effectuate a conversion of this Debenture into
shares of the Company’s Common Stock as outlined herein.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Securities” means, (a) shares issued or deemed to have been issued by
the Company pursuant to an Approved Stock Plan (b) shares of Common Stock issued
or deemed to be issued by the Company upon the conversion, exchange or exercise
of any right, option, obligation or security outstanding on the date prior to
date of the Securities Purchase Agreement, provided that the terms of such
right, option, obligation or security are not amended or otherwise modified on
or after the date of the Securities Purchase Agreement, and provided that the
conversion price, exchange price, exercise price or other purchase price is not
reduced, adjusted or otherwise modified and the number of shares of Common Stock
issued or issuable is not increased (whether by operation of, or in accordance
with, the relevant governing documents or otherwise) on or after the date of the
Securities Purchase Agreement, (c) the shares of Common Stock issued or deemed
to be issued by the Company upon conversion of this Debenture, and (d) any
securities issued pursuant to a financing that is conducted by the Company
following an offer to the Holder made pursuant to Section 4(m) of the Securities
Purchase Agreement, if such offer is rejected in whole or in part.

“Original Issue Date” shall mean the date of the first issuance of this
Debenture regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Trading Day” means a day on which the shares of Common Stock are quoted on the
OTC or quoted or traded on such Primary Market on which the shares of Common
Stock are then quoted or listed; provided, that in the event that the shares of
Common Stock are not listed or quoted, then Trading Day shall mean a Business
Day.

“Transaction Documents” means the Securities Purchase Agreement or any other
agreement delivered in connection with the Securities Purchase Agreement,
including, without limitation, the Security Agreements, Pledge and Escrow
Agreements, the Irrevocable Transfer Agent Instructions, and the Registration
Rights Agreement.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture or as payment of interest in accordance with the terms hereof.

“Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Registration Rights Agreement,
covering among other things the resale of the Underlying Shares and naming the
Holder as a “selling stockholder” thereunder.

“VWAP” shall mean the volume weighted average price of the Company’s Common
Stock as quoted by Bloomberg, LP.

Section 7. Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the principal of, interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct obligation of the Company. This Debenture
ranks pari passu with all other Debentures now or hereafter issued under the
terms set forth herein. As long as this Debenture is outstanding, the Company
shall not and shall cause their subsidiaries not to, without the consent of the
Holder, (i) amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder; (ii) repay,
repurchase or offer to repay, repurchase or otherwise acquire shares of its
Common Stock or other equity securities other than as to the Underlying Shares
to the extent permitted or required under the Transaction Documents; or
(iii) enter into any agreement with respect to any of the foregoing.

Section 8. This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

Section 9. If this Debenture is mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

Section 10. No indebtedness of the Company is senior to this Debenture in right
of payment, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise. Without the Holder’s consent, the Company will not and
will not permit any of their subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any indebtedness of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits there from that is senior in
any respect to the obligations of the Company under this Debenture.

Section 11. This Debenture shall be governed by and construed in accordance with
the laws of the State of New Jersey, without giving effect to conflicts of laws
thereof. Each of the parties consents to the jurisdiction of the Superior Courts
of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.

Section 12. If the Company fails to strictly comply with the terms of this
Debenture, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and expenses incurred by the Holder in any action in connection with this
Debenture, including, without limitation, those incurred: (i) during any
workout, attempted workout, and/or in connection with the rendering of legal
advice as to the Holder’s rights, remedies and obligations, (ii) collecting any
sums which become due to the Holder, (iii) defending or prosecuting any
proceeding or any counterclaim to any proceeding or appeal; or (iv) the
protection, preservation or enforcement of any rights or remedies of the Holder.

Section 13. Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

Section 14. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

Section 15. Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

Section 16. This Debenture is exchangeable for an equal aggregate principal
amount of Debentures of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.

Section 17. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.

 
 
COMPANY:
 
VIASPACE INC.
 
By: /S/ CARL KUKKONEN
 
Name: Carl Kukkonen
Title: President and Chief Executive Officer
 

2

EXHIBIT A

REDEMPTION NOTICE

Redemption Date: Mandatory Redemption Amount:

          Settlement in Common Stock All Conditions to Company’s option to
settle in Common Stock (Section 3(c)) are satisfied        
Mandatory Redemption Amount:
  $    
 
       
Redemption Conversion Price:
  $ —  
Number of shares of Common Stock to be issued:
       
 
        Please issue the shares of Common Stock in the following name and to the
following address:

Issue to:
       
Broker DTC Participant Code:
       
Account Number:
       



                                    Settlement in Cash


         
Mandatory Redemption Amount:
  $
 
       
Redemption Premium:
  $
 
       
Total Cash Settlement:
  $
 
       

      Notification of Settlement Option Settlement in Common Stock   Settlement
in Cash
 
   
 
   
Viaspace Inc.
 

 
    By:

 
    Its:

 
    **THIS REDEMPTION NOTICE MUST BE SIGNED & RETURNED VIA FACSIMILE TO THE
HOLDER AT (201) 946-0851 NO LATER THAN 5:00 N.Y.C. TIME ON THE DAY PRIOR TO THE
REDEMPTION DATE**

 
   

3

EXHIBIT B

CONVERSION NOTICE

(To be executed by the Holder in order to Convert the Debenture)

 
 
TO:

The undersigned hereby irrevocably elects to convert $ of the principal amount
of Debenture No. ABCD-1-     into Shares of Common Stock of VIASPACE INC.,
according to the conditions stated therein, as of the Conversion Date written
below.

         
Conversion Date:
       
Amount to be converted:
  $
 
       
Conversion Price:
  $
 
       
Number of shares of Common Stock to be issued:
       
Amount of Debenture Unconverted:
  $
 
       
 
       
Please issue the shares of Common Stock in the following name and to the
following address:
       
Issue to:
       
Authorized Signature:
       
Name:
       
Title:
       
Broker DTC Participant Code:
       
Account Number:
       

4